Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  on line 2 and line 11 of claim 1, the claim uses the word “utmost” when as best understood by the Examiner, the word should be “upmost” or “uppermost”.  The same issue occurs in claims 3 and 5. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  on lines 1-2 of claim 3, the claim states “that has been filtering” when as best understood by the Examiner, the word phrase should be “that has been filtered”.  Appropriate correction is required.

Remarks
1.	The Examiner would like to note that the method steps of claim 3 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable storage medium merely serves as a support for the data (i.e. the video) which is not used by the computer for any other purpose. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to filter and generate video similar to claim 5, except with an additional video generation and storing step. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No. 11,089,302. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 and 5-6 of the current application is anticipated by claim 1-2 and 5-6 of the U.S. patent.
Current Application
U.S. patent no. 11,089,302
Claim 1
Claim 1
1. An image filtering device, comprising: an offset attribute setting unit, configured to set an utmost limit of an offset value range in accordance with a bit depth of pixel values of pixels forming an image that is to be encoded; an offset encoding unit, configured to encode an offset value which is restricted to be within the offset value range, wherein an offset bit depth of the offset value is equal to one of: the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is equal to ten in a case in which the bit depth of the pixel values is eleven or greater; wherein the offset attribute setting unit is configured to set a maximum bit length representing the utmost limit of the offset value range to be (the offset bit depth-K) or smaller, wherein the utmost limit of the offset value range is determined to be (2.sup.(the offset bit depth-K−1−1), and K is an integer greater than 0.
1. An image filtering device, comprising: an offset attribute setting unit, configured to set an upmost limitation of an offset value range in accordance with a bit depth of pixel values of pixels forming an original image to be encoded; an offset coding unit, configured to encode an offset value which is restricted to be within the offset value range, wherein an offset bit depth of the offset value is equal to one of: the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is equal to ten in a case in which the bit depth of the pixel values is eleven or greater; wherein the offset attribute setting unit is configured to set a maximum bit length representing the upmost limitation of the offset value range to be (the offset bit depth−K) or smaller, wherein the upmost limitation of the offset value range is determined to be (2.sup.(the offset bit depth-K-1)−1), and K is an integer greater than 0; an offset-type determining unit, configured to determine, among first and second offset types, an offset type to which a subject unit area including the pixel forming the input image belongs; and a filtering unit, configured to left-shift the offset value according to a shift value, and add left-shifted offset value to a pixel value of a pixel included in an input image which is constituted by a plurality of unit areas that are reconstructed by a decoding process, wherein the shift value is equal to (bit depth of the pixel value minus offset bit depth of the offset value).
Claim 2
Claim 2
2. The image filtering device according to claim 1, wherein a value of K is equal to 4.
2. The image filtering device according to claim 1, wherein a value of K is equal to 4.
Claim 5
Claim 5
5. An image filtering device comprising: a non-transitory memory having processor-executable instructions stored thereon; and a processor in communication with the non-transitory memory, the processor being configured to execute the processor-executable instructions stored in the non-transitory memory to cause the image filtering device to perform the steps of: setting an utmost limit of an offset value range in accordance with a bit depth of pixel values of pixels for an image that is to be encoded; encoding an offset value which is restricted to be within the offset value range, wherein: an offset bit depth of the offset value is equal to the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is equal to ten in a case in which the bit depth of the pixel values is eleven or greater; and, wherein a maximum bit length representing the utmost limit of the offset value range is set by the SAO filter to be (the offset bit depth-K) or smaller, wherein the utmost limit of the offset value range is determined to be (2.sup.(the offset bit depth-K−1)−1), and K is an integer greater than 0.
5. An image filtering device comprising: a non-transitory memory having processor-executable instructions stored thereon; and a processor in communication with the non-transitory memory, the processor being configured to execute the processor-executable instructions stored in the non-transitory memory to cause the image filtering device to perform the steps of: setting an upmost limitation of an offset value range in accordance with a bit depth of pixel values of pixels forming an original image to be encoded; encoding an offset value which is restricted to be within the offset value range, wherein: an offset bit depth of the offset value is equal to the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is equal to ten in a case in which the bit depth of the pixel values is eleven or greater; and, wherein a maximum bit length representing the upmost limitation of the offset value range is set by the SAO filter to be (the offset bit depth−K) or smaller, wherein the upmost limitation of the offset value range is determined to be (2.sup.(the offset bit depth-K-1)−1), and K is an integer greater than 0; determining, among first and second offset types, an offset type to which a subject unit area including the pixel forming the input image belongs; left-shifting the offset value according to a shift value, and adding left-shifted offset value to a pixel value of a pixel included in an input image which is constituted by a plurality of unit areas that are reconstructed by a decoding process, wherein the shift value is equal to (bit depth of the pixel value minus offset bit depth of the offset value).
Claim 6
Claim 6
6. The image filtering device according to claim 5, wherein a value of K is equal to 4.
6. The image filtering device according to claim 5, wherein a value of K is equal to 4.


Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 11,089,302 in view of Segall et al. (U.S. 2006/0268991), hereinafter Segall. Claims 3-4 are also rejected below based on U.S. patent numbers 10,440,362 and 10,764,580 with corresponding application numbers of 15,997,261 and 16,520,735 in view of Segall.
Current Application
U.S. patent no. 11,089,302
Claim 3
Claim 3
3. A non-transitory computer-readable storage medium having stored therein a video that has been filtering by an image filtering method, wherein the filtering method comprises: setting, by a Sample Adaptive Offset (SAO) filter, an utmost limit of an offset value range in accordance with a bit depth of pixel values of pixels for an image that is to be encoded; encoding, by an encoder, an offset value which is restricted to be within the offset value range, wherein an offset bit depth of the offset value is equal to one of: the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is ten in a case in which the bit depth of the pixel values is eleven or greater; wherein a maximum bit length representing the utmost limit of the offset value range is set by the SAO filter to be (the offset bit depth-K) or smaller, wherein the utmost limit of the offset value range is determined to be (2.sup.(the offset bit depth-K−1)−1), and K is an integer greater than 0.
3. An image filtering method, comprising: setting, by a Sample Adaptive Offset (SAO) filter, an upmost limitation of an offset value range in accordance with a bit depth of pixel values of pixels forming an original image to be encoded; encoding, by a encoder, an offset value which is restricted to be within the offset value range, wherein an offset bit depth of the offset value is equal to one of: the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is ten in a case in which the bit depth of the pixel values is eleven or greater; wherein a maximum bit length representing the upmost limitation of the offset value range is set by the SAO filter to be (the offset bit depth−K) or smaller, wherein the upmost limitation of the offset value range is determined to be (2.sup.(the offset bit depth-K-1)−1), and K is an integer greater than 0; determining, among first and second offset types, an offset type to which a subject unit area including the pixel forming the input image belongs; left-shifting the offset value by the SAO filter according to a shift value and adding by the SAO filter the left-shifted offset value to a pixel value of a pixel included in an input image which is constituted by a plurality of unit areas that are reconstructed by a decoding process, wherein the shift value is equal to (bit depth of the pixel value minus offset bit depth of the offset value).
Claim 4
Claim 4
4. The non-transitory computer-readable storage medium of claim 3, wherein a value of K is equal to 4.
4. The image filtering method according to claim 3, wherein a value of K is equal to 4.


Claims 3 and 4 of the current application also include a non-transitory computer readable medium storing video. See Remarks above and the rejection below for the specific data.
However, Segall further teaches a non-transitory computer readable medium storing video ([0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of the U.S. patent with the missing limitations as taught by Segall to improve compression efficiency (Segall [0006]).

The same argument can be made for claim 1 of U.S. patent numbers 10,440,362 and 10,764,580 with corresponding application numbers of 15,997,261 and 16,520,735, respectively. Regarding these two patents, the instant application also includes an encoding method. 
However, Segall further discloses both encoding and decoding methods ([0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the U.S. patent with the missing limitations as taught by Segall to improve compression efficiency (Segall [0006]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 3-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Segall.

Regarding claims 3-4, Segall discloses a non-transitory computer-readable storage medium having stored therein a video (Segall [0015]) that has been filtering by an image filtering method, wherein the filtering method comprises: setting, by a Sample Adaptive Offset (SAO) filter, an utmost limit of an offset value range in accordance with a bit depth of pixel values of pixels for an image that is to be encoded; encoding, by an encoder, an offset value which is restricted to be within the offset value range, wherein an offset bit depth of the offset value is equal to one of: the bit depth of the pixel values in a case in which the bit depth of the pixel values is ten or smaller, or the offset bit depth of the offset value is ten in a case in which the bit depth of the pixel values is eleven or greater; wherein a maximum bit length representing the utmost limit of the offset value range is set by the SAO filter to be (the offset bit depth-K) or smaller, wherein the utmost limit of the offset value range is determined to be (2.sup.(the offset bit depth-K−1)−1), and K is an integer greater than 0 (see Remarks above).

Allowable Subject Matter
All claims would be allowable if the claim objections above are overcome, the issue in the above Remarks is resolved and a terminal disclaimer is filed for the 3 U.S. patents (11,089,302, 10,764,580 and 10,440,362). See also prosecution history for U.S. parent application no. 17/008,475 with U.S. patent no. 11,089,302.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482